         Case 1:20-mc-00212-AJN Document 29 Filed 06/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application of Benjamin Steinmetz for
 an Order to Take Discovery from Vale S.A.,             Case No. 20-mc-212-AJN
 Vale Americas Inc., Rio Tinto Plc, and Rio
 Tinto Limited pursuant to 28 U.S.C. § 1782


            NOTICE OF CONDITIONAL CROSS-APPLICATION TO
        COMPEL RECIPROCAL DISCOVERY PURSUANT TO 28 U.S.C. § 1782

       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law and

Declaration of Jeffrey Rosenthal and all exhibits thereto, Respondent Vale S.A. (“Respondent”)

will move in the United States District Court for the Southern District of New York, before the

Honorable Alison J. Nathan, United States District Judge, for a conditional order compelling

Benjamin Steinmetz, Petitioner, to comply with Respondents’ requests for reciprocal discovery

pursuant to 28 U.S.C. § 1782, and for such other relief as this Court deems just and proper.

Dated: June 26, 2020
New York, New York

                                     CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                     /s/ Jeffrey A. Rosenthal

                                     Jeffrey A. Rosenthal
                                     Lisa M. Schweitzer
                                     Lisa Vicens
                                     One Liberty Plaza
                                     New York, New York 10006
                                     Telephone: (212) 225-2000

                                     Attorneys for Vale S.A.
